United States Court of Appeals
                                For the First Circuit
                                    _____________________

No. 16-2444

                                       JWAINUS PERRY,

                                      Plaintiff - Appellant,

                                                v.

LUIS S. SPENCER, Commissioner; THOMAS DICKAUT, Former Superintendent; ANTHONY
    MENDOSA, Former Deputy of Classification; JAMES SABA, Superintendent; ABBE
  NELLIGAN, Deputy of Classification; PATRICK TOOLIN, Correctional Program Officer;
             KRISTIE LADOUCER; CAROL MICI; THOMAS NEVILLE,

                                     Defendants - Appellees,

                              JENS SWANSON, Property Officer,

                                           Defendant.
                                      __________________

                                              Before

                                    Howard, Chief Judge,
                         Lynch, Thompson, Kayatta , Barron and Gelpí,
                                      Circuit Judges,
                                   __________________

                                     ORDER OF COURT

                                    Entered: January 3, 2022

        A majority of the active judges who are not disqualified have voted to hear this case en
banc. Accordingly, the petition for rehearing en banc is granted. In accordance with customary
practice, the panel opinion released on August 29, 2018 is withdrawn, and the judgment entered
the same date is vacated. See 1st Cir. I.O.P. X(D).

        The en banc court will have copies of the parties' previously filed briefs. The parties are
also directed to file simultaneous supplemental briefs on or before February 3, 2022. Such briefs
should not exceed 30 pages, and shall otherwise comply with applicable rules concerning format,
service and other requirements.
       Amici are welcome to file amicus briefs, also not to exceed 30 pages per brief, no later than
7 days after the principal supplemental briefs are filed, but must seek prior leave of court.

       Any reply supplemental briefs must be filed by the parties no later than 21 days after the
amici briefing deadline. Reply briefs are limited to 15 pages.

       The en banc court will conduct oral argument remotely in this case on Friday, April 8,
2022, at 10:00 a.m.


                                                     By the Court:

                                                     Maria R. Hamilton, Clerk


cc:
Jwainus Perry
Alexis Garmey Chardon
Daniel Greenfield
Sheryl Grant
Jenipher R. Jones
Ilya Shapiro
Matthew R Segal
John Joseph Butts
Josefina B. Garcia